
	
		I
		112th CONGRESS
		2d Session
		S. 2039
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			January 27, 2012
			Referred to the Committee on Transportation and
			 Infrastructure
		
		AN ACT
		To allow a State or local government to
		  construct levees on certain properties otherwise designated as open space
		  lands.
	
	
		1.Levees
			(a)DefinitionsIn this section—
				(1)the term Administrator means
			 the Administrator of the Federal Emergency Management Agency; and
				(2)the term covered hazard mitigation
			 land means land—
					(A)acquired and deed restricted under section
			 404(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act
			 (42 U.S.C. 5170c(b)) before, on, or after the date of enactment of this Act;
			 and
					(B)that is located—
						(i)in North Dakota; and
						(ii)in a community that—
							(I)is participating in the National Flood
			 Insurance Program on the date on which a State, local, or tribal government
			 submits an application requesting to construct a permanent flood risk reduction
			 levee under subsection (b); and
							(II)certifies to the Administrator and the
			 Chief of Engineers that the community will continue to participate in the
			 National Flood Insurance Program.
							(b)AuthorityNotwithstanding clause (i) or (ii) of
			 section 404(b)(2)(B) of the Robert T. Stafford Disaster Relief and Emergency
			 Assistance Act (42 U.S.C. 5170c(b)(2)(B)), the Administrator shall approve the
			 construction of a permanent flood risk reduction levee by a State, local, or
			 tribal government on covered hazard mitigation land if the Administrator and
			 the Chief of Engineers determine, through a process established by the
			 Administrator and Chief of Engineers and funded entirely by the State, local,
			 or tribal government seeking to construct the proposed levee, that—
				(1)construction of the proposed permanent
			 flood risk reduction levee would more effectively mitigate against flooding
			 risk than an open floodplain or other flood risk reduction measures;
				(2)the proposed permanent flood risk reduction
			 levee complies with Federal, State, and local requirements, including
			 mitigation of adverse impacts and implementation of floodplain management
			 requirements, which shall include an evaluation of whether the construction,
			 operation, and maintenance of the proposed levee would continue to meet best
			 available industry standards and practices, would be the most cost-effective
			 measure to protect against the assessed flood risk and minimizes future costs
			 to the federal government;
				(3)the State, local, or tribal government
			 seeking to construct the proposed levee has provided an adequate maintenance
			 plan that documents the procedures the State, local, or tribal government will
			 use to ensure that the stability, height, and overall integrity of the proposed
			 levee and the structure and systems of the proposed levee are maintained,
			 including—
					(A)specifying the maintenance activities to be
			 performed;
					(B)specifying the frequency with which
			 maintenance activities will be performed;
					(C)specifying the person responsible for
			 performing each maintenance activity (by name or title);
					(D)detailing the plan for financing the
			 maintenance of the levee; and
					(E)documenting the ability of the State,
			 local, or tribal government to finance the maintenance of the levee.
					(c)Maintenance certification
				(1)In generalA State, local, or tribal government that
			 constructs a permanent flood risk reduction levee under subsection (b) shall
			 submit to the Administrator and the Chief of Engineers an annual certification
			 indicating whether the State, local, or tribal government is in compliance with
			 the maintenance plan provided under subsection (b)(3).
				(2)ReviewThe Chief of Engineers shall review a
			 certification submitted under paragraph (1) and determine whether the State,
			 local, or tribal government has complied with the maintenance plan.
				
	
		
			Passed the Senate
			 January 26, 2012.
			NANCY ERICKSON,
			Secretary
		
	
